Citation Nr: 0918706	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training for the period from November 7, 2005, through 
November 20, 2005.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1996 to 
September 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claim for entitlement to educational 
benefits for on-the-job training was received by VA on 
December 21, 2006; there is no evidence of any earlier formal 
or informal claim being received by VA.


CONCLUSION OF LAW

The criteria are not met for entitlement to payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for on-the-job training for the period 
from November 7, 2005, through November 20, 2005.  38 C.F.R. 
§ 21.7131 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.").

Received on August 18, 2006 was the Veteran's Application for 
VA Education Benefits.  Received on August 24, 2006 was an 
electronic transmittal from Hinds Community College 
certifying the dates of the Veteran's enrollment and showing 
that he was enrolled for 7 credit hours.  In a September 18, 
2006 e-mail transmission to S.D.H., the Division Director of 
the Mississippi State Veterans Affairs Board (MSVAB), the 
Veteran inquired if some of his work with licensed 
electricians could qualify as on-the-job training (OJT).  He 
indicated that he had begun training on November 7, 2005, and 
provided details of the training.

In response, S.D.H. contacted the Veteran's employer and 
initiated the approval process for the OJT, with 
correspondence dated on September 21, 2006 and November 21, 
2006.

A form dated December 21, 2006 was the Veteran's "Other On-
the-Job Training and Apprenticeship Training Agreement and 
Standards" form, indicating that the Veteran was enrolled in 
a 24-month training that began November 7, 2005.  The 
training was to be performed at the St. Dominic Hospital (St. 
D).  An Enrollment Certification from the St. D training 
facility in December 2006 verified the same training period, 
beginning November 7, 2005, as stated by the Veteran in his 
form.  Both forms were forwarded by the State Veterans 
Affairs Commission-State Approving Agency Division to the 
VARO and received in January 2007.  

In a letter dated April 17, 2007, the Veteran was informed by 
the VA education officer that benefits for training could 
only be paid beginning November 21, 2005, inasmuch as earlier 
training began one year prior to the receipt of his claim for 
training benefits.  (This is erroneous, as the Veteran's 
training application was actually received December 21, 2006; 
however, as VA was erroneous in setting the date of the award 
to be November 21, 2005, the veteran is not at fault in the 
creation of the debt, and VA has admitted its error in this 
case.)  

In his notice of disagreement submitted in April 2007, the 
Veteran claimed to have started his claim in September 2006.  
He said that he was never informed that there was a deadline 
for submitting the paperwork.  He indicated that it was very 
difficult to discover how to apply for on-the-job benefits, 
and he had great difficulty in attempting to find out the 
status of his claim.  The appellant set forth the same 
argument in his substantive appeal and related documents.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a) (2008).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

In this case, the Veteran essentially contends that his 
September 18, 2006 email to S.H. of the MSVAB should be 
considered an informal claim.  Unfortunately, the MSVAB is 
not the VA.  Although the Veteran expressed a desire to 
receive VA benefits for his on-the-job training in the 
September 2006 email, he sent that email to MSVAB, not the 
VA.  According to the evidence of record, VA first received 
notice of the Veteran's intention of filing for on-the-job 
training benefits when the VA received the Veteran's VA form 
22-8864.  Although this form was date stamped by the MSVAB on 
November 15, 2006, the date stamp from VA reads December 21, 
2006.  Thus, VA (not the MSVAB) received the Veteran's claim 
on December 21, 2006.  Therefore, the time period at issue 
(from November 7, 2005, through November 20, 2005) was more 
than one year prior to the date VA received the appellant's 
application, and as such, the Board finds that the appellant 
is not entitled to on-the-job training benefits for that 
period.  See 38 C.F.R. § 21.7131(a) (2008).  The appellant is 
not entitled to payment for on-the-job training that occurred 
more than one year prior to the date of his application.

The Veteran has also contended that he should be granted 
benefits for his on-the-job training from November 7, 2007, 
through November 20, 2005, as he was unaware of any time 
limit for submitting an application for benefits.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that such matters are no exception to VA 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  The Court noted that the United States 
Supreme Court had recognized that persons dealing with the 
United States government were charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris, 1 Vet. App. at 260.  In 
addition, there is no statutory or regulatory provision for 
any exceptions to the filing requirements that apply to this 
case.  Moreover, although the Veteran sent an email to MSVAB 
in September 2006 indicating his interest in applying for on-
the-job training benefits, the appellant had not previously 
with the VA filed any document which could be considered to 
be an informal claim for on-the-job training benefits.  The 
Board reiterates that MSVAB is not the VA.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for on-the-job training 
performed prior to one year prior to VA's receipt of the 
application.  Therefore, the Board finds that the claim for 
entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training for the period from November 7, 2005, through 
November 20, 2005, must be denied.

ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training for the period from November 7, 2005, through 
November 20, 2005 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


